BY writ of mandamus the district court required the plaintiffs in error, a corporation, and its officers, to permit the defendant in error, Mrs. Blackmer, who alleged that she is one of its stockholders, to inspect the corporate records in accordance with the right conferred upon stockholders by statute. A controversy about the title to the stock claimed by Mrs. Blackmer has just been decided in her favor by this court in Blackmer v. *Page 420 Blackmer, 92 Colo. 414, 21 P.2d 180. The lower court was therefore right.
Judgment affirmed.
MR. CHIEF JUSTICE ADAMS and MR. JUSTICE MOORE concur.